129 F.3d 746
MARATHON OIL COMPANY, Marathon International Oil Company,Marathon Petroleum Norge A/S,Plaintiffs-Appellants-Cross-Appellees,v.A. G. RUHRGAS, Defendant-Appellee-Cross-Appellant.
No. 96-20361.
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1997.

Clifton T. Hutchinson, J. Gregory Taylor, David John Schenck, Hughes & Luce, Dallas, TX, for Plaintiffs-Appellants-Cross-Appellees.
Ben H. Sheppard, Jr., Guy Stanford Lipe, Michael John Mucchetti, Harry M. Reasoner, Vinson & Elkins, Houston, TX, for Ruhrgas.
Peter Heidenberger, Thomas G. Corcoran, Jr., Berliner, Corcoran & Rowe, Washington, DC, for Federal Republic of Germany, Amicus Curiae.
Appeals from the United States District Court for the Southern District of Texas; Melinda Harmon, Judge.
(Opinion June 10, 1997, 5 Cir., 1997, 115 F.3d 315)
Before POLITZ, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A majority of judges in active service having determined, on the Court's own motion, to rehear this case en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.